                                                        Entered on Docket
                                                        April 16, 2021
                                                        EDWARD J. EMMONS, CLERK
                                                        U.S. BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF CALIFORNIA


 1   MARTA E. VILLACORTA (NY SBN 4918280)
     Assistant United States Trustee
 2   United States Department of Justice The following constitutes the order of the Court.
     Office of the United States Trustee Signed: April 16, 2021
 3   280 South First St., Suite 268
     San Jose, CA 95113
 4   Telephone: (408) 535-5525
     Facsimile: (408) 535-5532
 5   Email: Marta.Villacorta@usdoj.gov
                                                        ______________________________________________
 6                                                      Stephen L. Johnson
     Attorney for TRACY HOPE DAVIS                      U.S. Bankruptcy Judge
 7   United States Trustee for Region 17
 8
                                UNITED STATES BANKRUPTCY COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
10
                                                    )     Case No. 21-50028 SLJ
11    In re:                                        )
                                                    )     Chapter 7
12                                                  )
      EVANDER FRANK KANE,                           )
13                                                  )
                                                    )
14                                                  )
                                       Debtor.
15
          ORDER APPROVING SECOND STIPULATION TO ENLARGE TIME PERIODS
16            FOR UNITED STATES TRUSTEE TO FILE MOTION TO DISMISS
               CASE UNDER 11 U.S.C. § 707(b)(3) AND COMPLAINT TO DENY
17                 DISCHARGE UNDER 11 U.S.C. § 727 TO JUNE 11, 2021

18
               The Court having reviewed the Stipulation, ECF No. 96 between the United States Trustee
19
     (“U.S. Trustee”) and the Debtor to Enlarge Time Periods for the U.S. Trustee to File a Motion to
20
21   Dismiss Case Under 11 U.S.C. § 707(b)(3) and a Complaint to Deny Discharge Under 11 U.S.C. §

22   727, and good cause appearing,
23
               IT IS HEREBY ORDERED that the Stipulation is approved;
24
               IT IS HEREBY FURTHER ORDERED that the time period for the U.S. Trustee to file a
25
     motion to dismiss case under 11 U.S.C. § 707(b)(3) is extended to and including June 11, 2021; and
26
27   //

28   //




     Case: 21-50028        Doc# 97    Filed: 04/16/21      Entered: 04/16/21 12:45:22     Page 1 of 3
 1          IT IS HEREBY FURTHER ORDERED that the time period for the U.S. Trustee to file a
 2
     complaint to deny discharge under 11 U.S.C. § 727 is extended to and including June 11, 2021.
 3
 4
     Approved: April 15, 2021
 5
 6
     By: /s/ Stephen D. Finestone
 7      Stephen D. Finestone
        Attorney for the Debtor
 8
 9
10                                      ***END OF ORDER***
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case: 21-50028     Doc# 97     Filed: 04/16/21    Entered: 04/16/21 12:45:22      Page 2 of 3
 1                                   COURT SERVICE LIST
 2   All ECF Participants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Case: 21-50028     Doc# 97   Filed: 04/16/21   Entered: 04/16/21 12:45:22   Page 3 of 3
